IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

PROGRESSIVE EMPLOYER                NOT FINAL UNTIL TIME EXPIRES TO
SERVICES VI LLC,                    FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-3288
v.

STATE OF FLORIDA,
DEPARTMENT OF ECONOMIC
OPPORTUNITY c/o
DEPARTMENT OF REVENUE,

      Appellee.


_____________________________/

Opinion filed May 10, 2016.

An appeal from an order of the Department of Economic Opportunity.

Brian M. Nugent of Holland & Hart LLP, Denver, CO, for Appellant.

Christina Arzillo Shideler, Assistant General Counsel, Department of Economic
Opportunity, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


LEWIS, THOMAS, and MAKAR, JJ., CONCUR.